DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 12-13 are objected to because of the following informality:  
Claim 3 recites, “... associated with the destination leaf node” (last line). It is suggested to replace it with “... associated with the destination leaf node.” for clarity. Claims 12-13 are objected to at least based on a similar rational applied to claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the i7nvention.


Claims 1-10 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “a first spine node” (line 1) and “an alternative spine node” (line 8). It is unclear in what relationship they are connected to “a plurality of spine nodes” (line 1 of claim 1). For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “other spine nodes” (line 3). It is unclear in what relationship they are connected to “a plurality of spine nodes” (line 1 of claim 1). For the sake of examination purpose only, it is interpreted as best understood.
Claim 1 recites, “a destination leaf node” (line 6) and “a leaf node” (line 12). Claim 2 recites, “an originating leaf node” (line 2). It is unclear in what relationship they are connected to “a plurality of leaf nodes” (line 1). For the sake of examination purpose only, it is interpreted as best understood.
Claim 14 recites, “a plurality of spine nodes” (line 2) and “other spine nodes” (line 4). It is unclear in what relationship they are connected to “a first spine node” (line 1 of claim 11) or “an alternative spine node” (line 4 of claim 11). For the sake of examination purpose only, it is interpreted as best understood.
Claim 14 recites, “a plurality of leaf nodes” (line 4). It is unclear in what relationship they are connected to “a destination leaf node” (line 2 of claim 11) and “an originating leaf node” (last third line of claim 11). For the sake of examination purpose only, it is interpreted as best understood.
Claim 5 recites, “the plurality of leaf nodes in the network topology associate a per-customer edge label with each received spine loopback route, and wherein the plurality of leaf nodes advertise the per-customer edge label to the plurality of spine nodes in the network topology”. It is unclear what “each received spine loopback route” means because it is unclear what “each” and “spine loopback route” refer to. Does “spine loopback route” means to “local loopback route”? Claim 15 is rejected at least based on a similar rational applied to claim 5. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-10 and 15 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7-11 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11134006) (hereinafter, “Malhotra”).
It is noted that the applicant filing of Malhotra, is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Malhotra teaches a system comprising: 
a network topology comprising a plurality of spine nodes and a plurality of leaf nodes [see, line 2 of claim 1]; 
a first spine node in the network topology comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions [see, lines 5-6 of claim 1] comprising: 
receiving a packet to be transmitted to a destination leaf node [see, lines 7-9 of claim 1], wherein a link between the first spine node and the destination leaf node is inactive [see, lines 3-4 of claim 1]; 
identifying an alternative spine node that has an active link to the destination leaf node [see, lines 12-13 of claim 1]; and 
attaching a tunnel label to the packet, wherein the tunnel label indicates the packet should be transmitted to the alternative spine node [see, lines 14-17 of claim 1]; 
wherein a leaf node in the network topology transmits the packet to the alternative spine node in lieu of performing a lookup on the destination leaf node [see, last three lines of claim 1].  

Regarding claim 3, Malhotra further teaches, wherein the packet comprises a prefix associated with the destination leaf node [see, lines 8-9 of claim 1], and wherein the originating leaf node transmits the packet to the alternative spine node without performing a lookup on the prefix associated with the destination leaf node [see, last three lines of claim 1].

Regarding claim 7, Malhotra further teaches, wherein the alternative spine node is located at a same level in the network topology as the first spine node, and wherein the instructions are such that identifying the alternative spine node comprises analyzing a redundancy group for the first spine node [see, claim 2].  

Regarding claim 8, Malhotra further teaches, wherein the instructions further comprise identifying one or more other spine nodes of the plurality of spine nodes other than the first spine node at a same level in the network topology that have an active link to the destination leaf node [see, claim 8] based on advertisements received from the plurality of spine nodes at the same level in the network topology [see, claim 9].
  
Regarding claim 9, Malhotra further teaches, wherein the instructions further comprise: determining the link between the first spine node and the destination leaf node is no longer inactive; and in response to determining the link is no longer inactive, transmitting a new packet destined for the destination leaf node directly to the destination leaf node in lieu of attaching the tunnel label to the new packet [see, claim 6].
  
Regarding claim 10, Malhotra further teaches, wherein the instructions are such that identifying the alternative spine node comprises identifying one or more other spine nodes of the plurality of spine nodes other than the first spine node at a same level in the network topology that have an active link to the destination leaf node [see, claim 3].
  
Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 1.
 
Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 7.
  
Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 8.
  
Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 9.
  
Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 10.

Claims 2 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11134006) (hereinafter, “Malhotra”) in view of Yadav et al (US Patent No. 9,544,185).

Regarding claim 2, although Malhotra teaches, all the limitations of claim 1 as set forth above, Malhotra does not explicitly teach (see, emphasis), wherein: 
the instructions are such that receiving the packet comprises receiving the packet from an originating leaf node in the network topology; and
 the instructions further comprise returning the packet to the originating leaf node for the originating leaf node to forward the packet to the alternative spine node.  
However, Yadav teaches, receiving the packet comprises receiving the packet from an originating leaf node in the network topology [FIG. 3D; col. 8, line 66 to col. 9, line 14, the first spine device receives the packet from the leaf device 1 (i.e., originating leaf node)]; and
returning the packet to the originating leaf node for the originating leaf node to forward the packet to the alternative spine node [FIG. 3D; col. 8, line 66 to col. 9, line 14, the first spine device receives the packet from the leaf device 1 and returns the packet back to the leaf device 1 which transmits the packet on a link e to a spine network device 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Malhotra to include the above-mentioned features, as taught by Yadav in order to minimize the number of bounces occurring in rerouting a packet [col. 9, lines 1-10 of Yadav].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 2.

Claims 4 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11134006) (hereinafter, “Malhotra”) in view of Marques et al (US Publication No. 2012/0201124).

Regarding claim 4, although Malhotra teaches, all the limitations of claim 1 as set forth above and Malhotra further teaches, wherein a spine node in the network topology advertise a local loopback route [see, lines 10-11 of claim 1] ... other spine nodes in a same level in the network topology as a first node [see, lines 10-11 of claim 1],
Malhotra does not explicitly teach (see, emphasis), wherein a plurality of nodes in the network topology advertise a local loopback route to a plurality of other nodes as a transitive attribute to signal that other nodes in a same level in the network topology as a first node are part of a redundancy group.
	However, Marques teaches, a plurality of nodes in the network topology advertise a local loopback route to a plurality of other nodes as a transitive [FIG. 2; ¶0034-0036, 0047-0049 and 0053-0058, each PE reports/advertises the number of links it has to CE device (i.e., local loopback route) to other PE devices in the same level; note that the number of links is a transitive attributive] to signal that other nodes in a same level in the network topology as a first node are part of a redundancy group [FIG. 2; ¶0034-0036, 0047-0049 and 0053-0058, note that other PE devices in the same level in the network topology are part of a redundancy group].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Malhotra to include the above-mentioned features, as taught by Marques to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Malhotra with enhanced capability of enabling the traffic to be distributed among PE devices, and thus improve overall system performance [¶0019 of Marques].

Regarding claim 14, although Malhotra teaches, all the limitations of claim 11 as set forth above and Malhotra further teaches, wherein identifying the alternative spine node comprises identifying based on a redundancy group [see, claim 2], and wherein a spine node in the network topology advertise a local loopback route [see, lines 10-11 of claim 1] ... other spine nodes in a same level in the network topology as a first node [see, lines 10-11 of claim 1],
Malhotra does not explicitly teach (see, emphasis), wherein a plurality of nodes in the network topology advertise a local loopback route to a plurality of other nodes as a transitive attribute to signal that other nodes in a same level in the network topology as a first node are part of a redundancy group.
	However, Marques teaches, a plurality of nodes in the network topology advertise a local loopback route to a plurality of other nodes as a transitive [FIG. 2; ¶0034-0036, 0047-0049 and 0053-0058, each PE reports/advertises the number of links it has to CE device (i.e., local loopback route) to other PE devices in the same level; note that the number of links is a transitive attributive] to signal that other nodes in a same level in the network topology as a first node are part of a redundancy group [FIG. 2; ¶0034-0036, 0047-0049 and 0053-0058, note that other PE devices in the same level in the network topology are part of a redundancy group].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Malhotra to include the above-mentioned features, as taught by Marques to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Malhotra with enhanced capability of enabling the traffic to be distributed among PE devices, and thus improve overall system performance [¶0019 of Marques].

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11134006) (hereinafter, “Malhotra”) in view of Lawrence et al (US Publication No. 2007/0086429).

Regarding claim 5, although Malhotra teaches, all the limitations of claim 11 as set forth above and Malhotra further teaches, the plurality of leaf nodes in the network topology [see, line 2 of claim 1] ... advertise a label to the plurality of spine nodes in the network topology [see, lines 10-11 of claim 1], Malhotra does not explicitly teach (see, emphasis), wherein a node in a network topology associate a per-customer edge label with each loopback route, and wherein the node advertise the per-customer edge label to other nodes in the network topology.
	However, Lawrence teaches, wherein a node in a network topology associate a per-customer edge label with each loopback route [FIG. 8; ¶0077, PE1 804 in a network topology shown in FIG. 8 associates a first loopback address L0 (or a second loopback address L1) with each route associated with A.X address (or B.X address); note that the PE is considered as a per-customer edge device, so the address associated with the PE is considered as a per-customer edge address/label], and wherein the node advertise the per-customer edge label to other nodes in the network topology [FIG. 8; ¶0077, the PE1 804 advertises the first loopback address L0 (or the second loopback address L1) to other nodes in backbone networks 802a and 802b].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Malhotra to include the above-mentioned features, as taught by Lawrence to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Malhotra with enhanced capability of generating a route map and propagating in association with its backbone networks [¶0077-0078 of Lawrence].

Claims 6 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 11134006) (hereinafter, “Malhotra”) in view of Tatipamula et al (US Publication No. 2013/0028073).

Regarding claim 6, although Malhotra teaches, all the limitations of claim 11 as set forth above, Malhotra does not explicitly teach (see, emphasis), pre-programing a recursive backup path to the alternative spine node. 
However, Tatipamula teaches, pre-programing a recursive backup path to the alternative node [¶0032, pre-programing a backup path to reconnect to the controller; note that since the backup path is preprogramed, the backup path to the controller is repeated/recursive every time a failure occurs].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Malhotra to include features, pre-programing a recursive backup path to the alternative node, as taught by Tatipamula to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Malhotra with enhanced capability of preventing the overall system from being interrupted in case of a failure in the primary path [¶0032 of Tatipamula].

Regarding claim 16, is rejected at least based on a similar rational applied to claim 6.


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 2, 3, 9-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al (US Patent No. 9,544,185) in view of Chu et al (US Publication No. 2015/0124590).

Regarding claim 1, Yadav teaches, a system [FIGS. 3E and 3F; col. 9, line 16-17 to col. 10, line 17, system of a network topology shown in FIG. 3E] comprising: 
a network topology comprising a plurality of spine nodes and a plurality of leaf nodes [FIG. 3E; col. 9, lines 16-48, the network topology including spine devices 1-3 and leaf devices 1-4]; 
a first spine node in the network topology comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions [FIG. 7; col. 16, lines 50-60; col. 17, lines 19-26; col. 17, lines 53-58, the spine device 1 (i.e., first spine node) includes CPU 806 executing program instructions stored in memory], the instructions [FIG. 7; col. 16, lines 50-60; col. 17, lines 19-26; col. 17, lines 53-58, the program instructions] comprising: 
receiving a packet to be transmitted to a destination leaf node [FIGS. 3B, 3E and 3F; col. 9, lines 31-32 and lines 51-52, receive a packet to be transmitted to the leaf node 2 (i.e., destination leaf node) (further see, step 333 of FIG. 3F], wherein a link between the first spine node and the destination leaf node is inactive [FIGS. 3E and 3F; col. 9, lines 30-33, recognizes that link b has failed (i.e., inactive); note that the link b is between the spine device 1 (i.e., first spine node) and the leaf device 2 (i.e., destination leaf node); further see, step 337 of FIG. 3F]; 
identifying an alternative spine node that has an active link to the destination leaf node [FIGS. 3B, 3E and 3F, col. 8, lines 10-12; col. 9, line 32; col. 9, line 67 to col. 10, line 1, identifying an alternate interface for relaying a packet that ultimately finds its way to destination node B (i.e., alternative spine nodes; note that the alternate interface includes spine devices 2 and 3 in the network topology using its hardware logic]; and 
attaching a label to the packet [FIGS. 3E and 3F; col. 10, lines 7-10, at step 347, sets a flag on the packet (see, e.g., step 347)], wherein the label indicates the packet should be transmitted to the alternative spine link [FIGS. 3E and 3F; col. 10, lines 7-10, at step 347, sets a flag on the packet to identify the packet is a rerouted packet].
Although the embodiment with reference to FIGS. 3E and 3F of Yadav teaches, “attaching a label to the packet, wherein the label indicates the packet should be transmitted to the alternative spine link” as set forth above, the embodiment with reference to FIGS. 3E and 3F of Yadav does not explicitly teach (see, emphasis), a “tunnel”  label and an alternative spine “node”, and wherein a leaf node in the network topology transmits the packet to the alternative spine node in lieu of performing a lookup on the destination leaf node.
However, an embodiment with reference to FIGS. 3C and 3D of Yadav teaches, a leaf node in the network topology transmits the packet to the alternative spine node in lieu of performing a lookup on the destination leaf node [FIG. 3D; col. 8, line 55 to col. 9, line 14, (the first spine device receives a packet from a leaf device 1 and returns the packet back to) the leaf device 1 (i.e., leaf node) which transmits the packet on a link e to a spine network device 2 (i.e., alternative spine node); further see, col. 8, lines 55-65, If, however, the leaf network device determines that the destination address is for a device attached to a different leaf network device, the leaf processing the packet identifies the spine device from which the packet was received. See block 313. Using this information, the leaf device selects a different spine device for the next hop (rather than forwarding the packet to the attached end device/destination leaf device with reference to step 311) (note that the packet is forwarded to a different spine device/spine 2 in lieu of performing a lookup on the destination leaf node (e.g., leaf 2) to which the destination end device is attached). Thus, as illustrated at a block 315, the leaf network device sends the packet to the different spine device and the process is concluded. Note that for an overlay network, the leaf device may simply determine whether it is the Source address in the encapsulation when executing decision block 309.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the embodiment with reference to FIGS. 3E and 3F of Yadav to include the above-mentioned features, as taught by the embodiment of FIGS. 3C and 3D of Yadav in order to minimize the number of bounces occurring in rerouting a packet [col. 9, lines 1-10 of Yadav].
Further, Yadav does not explicitly teach (see, emphasis), “tunnel”  label and an alternative spine “node”.
However, Chu teaches, a “tunnel”  label and an alternative spine “node” [FIG. 5; ¶0052, at step 506, rewriting/modifying packet encapsulation information (e.g., TEP address in the packet header) (i.e., tunnel label) to include an address of the VPC partner switch, and subsequently the packet is forwarded to the VPC partner switch (i.e., other node)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav to include features, attaching a tunnel label indicating the packet should be transmitted to an alternative node as taught by Chu to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav with enhanced capability of allowing the system to detect a link failure event and to reroute packets away from a broken link, and thus improve overall system performance [¶0020 of Chu].

Regarding claim 2, Yadav in view of Chu teaches, all the limitations of claim 1 as set forth above. Yadav further teaches, 
the instructions are such that receiving the packet comprises receiving the packet from an originating leaf node in the network topology [FIG. 3D; col. 8, line 66 to col. 9, line 14, the first spine device receives the packet from the leaf device 1 (i.e., originating leaf node)]; and the instructions further comprise returning the packet to the originating leaf node for the originating leaf node to forward the packet to the alternative spine node [FIG. 3D; col. 8, line 66 to col. 9, line 14, the first spine device receives the packet from the leaf device 1 and returns the packet back to the leaf device 1 which transmits the packet on a link e to a spine network device 2].

Regarding claim 3, although Yadav in view of Chu teaches, all the limitations of claim 2 and particularly, “the packet ... associated with the destination leaf node”, “a leaf node in the network topology transmits the packet to the alternative spine node in lieu of performing a lookup on with the destination leaf node” and “originating leaf node” as set forth above and Yadav further teaches, the original leaf node transmits the packet to the alternative spine node without performing a lookup on the prefix associated with the destination leaf node [FIG. 3D; col. 8, line 55 to col. 9, line 14, (the first spine device receives a packet from a leaf device 1 and returns the packet back to) the leaf device 1 (i.e., leaf node) which transmits the packet on a link e to a spine network device 2 (i.e., alternative spine node); further see, col. 8, lines 55-65, If, however, the leaf network device determines that the destination address is for a device attached to a different leaf network device, the leaf processing the packet identifies the spine device from which the packet was received. See block 313. Using this information, the leaf device selects a different spine device for the next hop (rather than forwarding the packet to the attached end device/destination leaf device with reference to step 311) (note that the packet is forwarded to a different spine device/spine 2 without performing a lookup on a prefix associated with the destination leaf node (e.g., leaf 2) to which the destination end device is attached). Thus, as illustrated at a block 315, the leaf network device sends the packet to the different spine device and the process is concluded. Note that for an overlay network, the leaf device may simply determine whether it is the Source address in the encapsulation when executing decision block 309.] and Chu further teaches, wherein a node transmits the packet without performing a lookup on the prefix associated with a destination node [FIG. 5; ¶0052, at step 506, rewriting/modifying packet encapsulation information (e.g., TEP address in the packet header) to include an address of the VPC partner switch, and subsequently the packet is forwarded to the VPC partner switch; note that the forwarding of the packet is made only based on the encapsulation information rewritten to include an address of the VPC partner switch which does not require performing a lookup on any prefix of the VPC partner switch]. 
	
Regarding claim 9, Yadav in view of Chu teaches, all the limitations of claim 1 and particularly, "the tunnel label" as set forth above. Yadav further teaches, 
determining the link between the first spine node and the destination leaf node is no longer inactive [FIGS. 3A and 3F, col. 7, line 57 to col. 8, line 6; col. 9, lines 54-58, identifying a primary interface “b” between the spine device 1 and the leaf device 2]; and 
in response to determining the link is no longer inactive, transmitting a new packet destined for the destination leaf node directly to the destination leaf node [FIGS. 3A and 3F, col. 7, line 57 to col. 8, line 6; col. 9, lines 54-58, upon determining that the primary interface is available, forwarding a packet (note that “packet” has not been retransmitted or regenerated) destined for the leaf device 2 directly to the leaf device 2 (i.e., destination leaf node)] in lieu of attaching the label to the new packet [FIG. 3E, col. 9, line 49 to col. 10, line 11, instead of setting the “reroute flag” to the packet to forward the packet over the alternate interface; note that FIG. 3F and col. 9, line 49 to col. 10, line 11 of Yadav discloses the process logic including determining whether the primary interface is available (step 337) and requires performing either of forwarding the packet on the primary interface (step 339) or forwarding the packet on the backup/alternate interface (step 349) based on the determined result at step 337].

Regarding claim 10, Yadav in view of Chu teaches, all the limitations of claim 1 and particularly, "identifying the alternative spine node" as set forth above. Yadav further teaches,
 identifying one or more other spine nodes of the plurality of spine nodes other than the first spine node at a same level in the network topology that have an active link to the destination leaf node [FIGS. 3B, 3E and 3F, col. 8, lines 10-12; col. 9, lines 16-48; col. 9, line 67 to col. 10, line 1, identifying an interface for relaying a packet that ultimately finds its way to destination node B (i.e., one or more other spine nodes; note that the alternate interface includes spine devices 2 and 3) at the same level in the network topology using its hardware logic as an alternative interface; note that the spine device 2 and 3 (i.e., one or more spine nodes) have active links f, h and g to the leaf device 2 (i.e., destination leaf node)].

Regarding claim 11, Yadav teaches, a method performed by a first spine node in a network topology [FIGS. 3E and 3F; col. 9, line 16-17 to col. 10, line 17, a method by a spine device 1 (i.e., first spine node) in a network topology], the method comprising: 
receiving a packet to be transmitted to a destination leaf node [FIGS. 3B, 3E and 3F; col. 9, lines 31-32 and lines 51-52, receive a packet to be transmitted to the leaf node 2 (i.e., destination leaf node) (further see, step 333 of FIG. 3F], wherein a link between the first spine node and the destination leaf node is inactive [FIGS. 3E and 3F; col. 9, lines 30-33, recognizes that link b has failed (i.e., inactive); note that the link b is between the spine device 1 (i.e., first spine node) and the leaf device 2 (i.e., destination leaf node); further see, step 337 of FIG. 3F]; 
identifying an alternative spine node that has an active link to the destination leaf node [FIGS. 3B, 3E and 3F, col. 8, lines 10-12; col. 9, line 32; col. 9, line 67 to col. 10, line 1, identifying an alternate interface for relaying a packet that ultimately finds its way to destination node B (i.e., alternative spine nodes; note that the alternate interface includes spine devices 2 and 3 in the network topology using its hardware logic]; 
attaching a label to the packet, and the packet with the label [FIGS. 3E and 3F; col. 10, lines 7-10, at step 347, sets a flag on the packet (see, e.g., step 347)], wherein the label indicates the packet should be transmitted to the alternative spine node [FIGS. 3E and 3F; col. 10, lines 7-10, at step 347, sets a flag on the packet to identify the packet is a rerouted packet].
Although the embodiment with reference to FIGS. 3E and 3F of Yadav teaches, “attaching a label to the packet, wherein the label indicates the packet should be transmitted to the alternative spine link” as set forth above, the embodiment with reference to FIGS. 3E and 3F of Yadav does not explicitly teach (see, emphasis), providing the packet ... to an originating leaf node in the network topology to direct the originating leaf node to provide the packet to the alternative spine node in lieu of performing a lookup on the destination leaf node.
However, an embodiment with reference to FIGS. 3C and 3D of Yadav teaches, providing the packet to an originating leaf node in the network topology to direct the originating leaf node to provide the packet to the alternative spine node in lieu of performing a lookup on the destination leaf node [FIG. 3D; col. 8, line 66 to col. 9, line 24, (the first spine device receives a packet from a leaf device 1) and sends the packet back/provides to the leaf device 1 (i.e., originating leaf node) which transmits the packet on a link e to a spine network device 2 (i.e., alternative spine node); further see, col. 8, lines 55-65, If, however, the leaf network device determines that the destination address is for a device attached to a different leaf network device, the leaf processing the packet identifies the spine device from which the packet was received. See block 313. Using this information, the leaf device selects a different spine device for the next hop (rather than forwarding the packet to the attached end device/destination leaf device with reference to step 311) (note that the packet is forwarded to a different spine device/spine 2 in lieu of performing a lookup on the destination leaf node (e.g., leaf 2) to which the destination end device is attached). Thus, as illustrated at a block 315, the leaf network device sends the packet to the different spine device and the process is concluded. Note that for an overlay network, the leaf device may simply determine whether it is the Source address in the encapsulation when executing decision block 309.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by the embodiment with reference to FIGS. 3E and 3F of Yadav to include the above-mentioned features, as taught by the embodiment of FIG. 3D of Yadav in order to minimize the number of bounces occurring in rerouting a packet [col. 9, lines 1-10 of Yadav].
Further, Yadav does not explicitly teach (see, emphasis), “tunnel”  label and an alternative spine “node”.
However, Chu teaches, a “tunnel”  label and an alternative spine “node” [FIG. 5; ¶0052, at step 506, rewriting/modifying packet encapsulation information (e.g., TEP address in the packet header) (i.e., tunnel label) to include an address of the VPC partner switch, and subsequently the packet is forwarded to the VPC partner switch (i.e., other node)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav to include the above-mentioned features, as taught by Chu to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav with enhanced capability of allowing the system to detect a link failure event and to reroute packets away from a broken link, and thus improve overall system performance [¶0020 of Chu].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 10. 

Claims 4, 7-8, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al (US Patent No. 9,544,185) in view of Chu et al (US Publication No. 2015/0124590) and further in view of Marques et al (US Publication No. 2012/0201124).

Regarding claim 4, although Yadav in view of Chu teaches, as set forth above, Yadav in view of Chu does not explicitly teach (see, emphasis), wherein a plurality of nodes in the network topology advertise a local loopback route to a plurality of other nodes as a transitive attribute to signal that other nodes in a same level in the network topology as a first node are part of a redundancy group.
	However, Marques teaches, a plurality of nodes in the network topology advertise a local loopback route to a plurality of other nodes as a transitive [FIG. 2; ¶0034-0036, 0047-0049 and 0053-0058, each PE reports/advertises the number of links it has to CE device (i.e., local loopback route) to other PE devices in the same level; note that the number of links is a transitive attributive] to signal that other nodes in a same level in the network topology as a first node are part of a redundancy group [FIG. 2; ¶0034-0036, 0047-0049 and 0053-0058, note that other PE devices in the same level in the network topology are part of a redundancy group].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav in view of Chu to include the above-mentioned features, as taught by Marques to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav in view of Chu with enhanced capability of enabling the traffic to be distributed among PE devices, and thus improve overall system performance [¶0019 of Marques].

Regarding claim 7, although Yadav in view of Chu teaches, all the limitations of claim 1 and particularly, “identifying an alternative spine node” as set forth above, and Yadav further teaches, the alternative spine node is located at a same level in the network topology as the first spine node [FIG. 3E; col. 8, lines 10-12; col. 9, line 32; col. 9, line 67 to col. 10, line 1, note that the spine device 2 or 3 is located at a same level in the network topology as the spine device 1 (i.e., first spine node)], Yadav in view of Chu does not explicitly teach (see, emphasis), analyzing a redundancy group for the first spine node.
However, Marques teaches, analyzing a redundancy group for a node [FIGS. 3 and 4; ¶0032, 0035 and 0036, a PE device compares (i.e., analyzing) numerical value/advertisement that has been transmitted with those that have been transmitted from other PE device(s) from the redundancy group of the PE device to create an ordered list of the numerical values]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav in view of Chu to include features, analyzing a redundancy group for a node, as taught by Marques to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav in view of Chu with enhanced capability of enabling the traffic to be distributed among PE devices, and thus improve overall system performance [¶0019 of Marques].

Regarding claim 8, Yadav in view of Chu teaches, all the limitations of claim 1 as set forth above. Although Yadav further teaches, identifying one or more other spine nodes of the plurality of spine nodes other than the first spine node at a same level in the network topology that have an active link to the destination leaf node [FIGS. 3B, 3E and 3F, col. 8, lines 10-12; col. 9, lines 16-48; col. 9, line 67 to col. 10, line 1, identifying an interface for relaying a packet that ultimately finds its way to destination node B (i.e., one or more other spine nodes; note that the alternate interface includes spine devices 2 and 3) at the same level in the network topology using its hardware logic as an alternative interface; note that the spine device 2 and 3 (i.e., one or more spine nodes) have active links f, h and g to the leaf device 2 (i.e., destination leaf node)], Yadav in view of Chu does not explicitly teach (see, emphasis), identifying nodes in the same level based on advertisements received from the other nodes in the same level.  
	However, Marques teaches, identifying nodes in the same level based on advertisements received from the other nodes in the same level [¶0036, identifying other PE devices by receiving numerical values/advertisement including PE identifiers and creating an ordered list of the numerical values with the PE devices of the redundancy].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav in view of Chu to include features, identifying other nodes in the same level based on advertisements received from the other nodes in the same level, as taught by Marques to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav in view of Chu with enhanced capability of enabling the traffic to be distributed among PE devices, and thus improve overall system performance [¶0019 of Marques].

Regarding claim 14, Yadav in view of Chu teaches, all the limitations of claim 11 as set forth above. Yadav in view of Chu and Marques further teaches, “identifying the alternative spine node comprises identifying based on a redundancy group” as set forth above with respect to claim 7 and “wherein a plurality of spine nodes in a same level in the network topology as the first spine node advertise a local loopback route to a plurality of leaf nodes in the network topology as a transitive attribute to signal that other spine nodes in the same level in the network topology as the first spine node are part of the redundancy group” as set forth above with respect to claim 4.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 8.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al (US Patent No. 9,544,185) in view of Chu et al (US Publication No. 2015/0124590) and further in view of Lawrence et al (US Publication No. 2007/0086429).

Regarding claim 5, although Yadav in view of Chu teaches, all the limitations of claim 1 and particularly, "the plurality of leaf nodes in the network topology” and “the plurality of spine nodes in the network topology" as set forth above, Yadav in view of Chu does not explicitly teach (see, emphasis), wherein a node in a network topology associate a per-customer edge label with each loopback route, and wherein the node advertise the per-customer edge label to other nodes in the network topology.
	However, Lawrence teaches, wherein a node in a network topology associate a per-customer edge label with each loopback route [FIG. 8; ¶0077, PE1 804 in a network topology shown in FIG. 8 associates a first loopback address L0 (or a second loopback address L1) with each route associated with A.X address (or B.X address); note that the PE is considered as a per-customer edge device, so the address associated with the PE is considered as a per-customer edge address/label], and wherein the node advertise the per-customer edge label to other nodes in the network topology [FIG. 8; ¶0077, the PE1 804 advertises the first loopback address L0 (or the second loopback address L1) to other nodes in backbone networks 802a and 802b].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav in view of Chu to include the above-mentioned features, as taught by Lawrence to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav in view of Chu with enhanced capability of generating a route map and propagating in association with its backbone networks [¶0077-0078 of Lawrence].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al (US Patent No. 9,544,185) in view of Chu et al (US Publication No. 2015/0124590) and further in view of Tatipamula et al (US Publication No. 2013/0028073).

Regarding claim 6, although Yadav in view of Chu teaches, all the limitations of claim 1 as set forth above, Yadav in view of Chu does not explicitly teach (see, emphasis), pre-programing a recursive backup path to the alternative node.  
	However, Tatipamula teaches, pre-programing a recursive backup path to the alternative node [¶0032, pre-programing a backup path to reconnect to the controller; note that since the backup path is preprogramed, the backup path to the controller is repeated/recursive every time a failure occurs].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav in view of Chu to include features, pre-programing a recursive backup path to the alternative node, as taught by Tatipamula to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav in view of Chu with enhanced capability of preventing the overall system from being interrupted in case of a failure in the primary path [¶0032 of Tatipamula].

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 6. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al (US Patent No. 9,544,185) in view of Chu et al (US Publication No. 2015/0124590) and further in view of Marques et al (US Publication No. 2012/0201124) and further in view of Lawrence et al (US Publication No. 2007/0086429).

Regarding claim 15, although Yadav in view of Chu and Marques teaches, all the limitations of claim 14 and particularly, "the plurality of leaf nodes in the network topology” and “the plurality of spine nodes in the network topology" as set forth above, Yadav in view of Chu does not explicitly teach (see, emphasis), wherein a node in a network topology associate a per-customer edge label with each loopback route, and wherein the node advertise the per-customer edge label to other nodes in the network topology.
	However, Lawrence teaches, wherein a node in a network topology associate a per-customer edge label with each loopback route [FIG. 8; ¶0077, PE1 804 in a network topology shown in FIG. 8 associates a first loopback address L0 (or a second loopback address L1) with each route associated with A.X address (or B.X address); note that the PE is considered as a per-customer edge device, so the address associated with the PE is considered as a per-customer edge address/label], and wherein the node advertise the per-customer edge label to other nodes in the network topology [FIG. 8; ¶0077, the PE1 804 advertises the first loopback address L0 (or the second loopback address L1) to other nodes in backbone networks 802a and 802b].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Yadav in view of Chu and Marques to include the above-mentioned features, as taught by Lawrence to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Yadav in view of Chu and Marques with enhanced capability of generating a route map and propagating in association with its backbone networks [¶0077-0078 of Lawrence].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Vairavakkalai et al (US Publication No. 2018/0351857) [¶0158]
Gunalan et al (US Publication No. 2018/0337852) [¶0027] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469